Per CuRiam.
There being no decree of the Orphans’ Court, confirming the report of the auditors, but a judgment being entered pro forma and without prejudice, without the intervention of the Court, it is considered, that this appeal is not before this Court. This proceeding tends, in fact, to constitute this Court, a Court of original jurisdiction, in the settlement of administrators’ accounts. We know of no such judgment or decree as pro forma and without prejudice, and cannot see, that it is in the power of the parties to withdraw this matter from the determination of the Orphan’s Court, and bring it for primary decision before us. This Court has, heretofore, in one or two instances, by consent of all parties, acted in cases of this kind. But, being of opinion, on full consideration, that it will have an ill effect, by occupying the time of the Court, to the prejudice of other suitors who have better claims to their attention, they have come to-a determination not to proceed in such cases, even with the consent of the parties. The appeal is, therefore, to be dismissed.
Appeal dismissed.